Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3-4 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Yaguchi et al. (U.S. Patent Application Publication 2004/0193182).

Regarding claim 1, Yaguchi et al. disclose a foot pedal (“footswitch” 6, see [0025] and figures 1-3) comprising:
a frame (“base part” 20, see [0028] and figure 3);
a lever (“pedal” 20, see [0028] and figure 3) coupled to the frame, the lever pivotable relative to the frame between an initial position and a fully actuated position (see figures 4-5); and
a sensor system having a first element (comprising “potentiometer” 25 and “gear” 26, see [0028] and figure 3) associated with the frame and a second element (comprising “conveying element” 24 and “gear part” 24a, see [0028] and figure 3) associated with the lever, the sensor system configured to determine the position of the lever relative to the frame.

Regarding claims 3 and 4, Yaguchi et al. disclose the first element is disposed within the frame (comprising “potentiometer” 25 and “gear” 26, see [0028] and figure 3) and the second element is disposed within the lever (comprising “conveying element” 24 and “gear part” 24a, see [0028] and figure 3).

Claims 1, 3-4, and 10 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Neer et al. (U.S. Patent 5,422,521).

Regarding claim 1, Neer et al. disclose a foot pedal (“foot control device” 6, see col. 4:51-59 and figures 1, and 3-6) comprising:
a frame (“base” 42, see col. 6:49-64 and figure 1-3, and 6);
a lever (“foot pedal” 12, see col. 5:8-12, col. 6:49-64 and figure 1, and 3-6) coupled to the frame, the lever pivotable relative to the frame between an initial position and a fully actuated position (see figures 4-5); and
a sensor system having a first element (“switches” 108, 110, see col. 9:45 – col. 10:25 and figures 4-5) associated with the frame and a second element (“magnetic element”, see col. 9:45-54 and figures 4-5) associated with the lever, the sensor system configured to determine the position of the lever relative to the frame.

Regarding claims 3 and 4, Neer et al. disclose the first element is disposed within the frame (“switches” 108, 110, see col. 9:45 – col. 10:25 and figures 4-5) and the second element is disposed within the lever (“magnetic element”, see col. 9:45-54 and figures 4-5).

Regarding claim 10, Neer et al. disclose the second element is configured to generate at least one of a magnetic field (“magnetic element”, see col. 9:45-54 and figures 4-5) or an electrical field and the first element (“switches” 108, 110, see col. 9:45 – col. 10:25 and figures 4-5) is configured to detect the at least one of the magnetic field or the electrical field.

Claims 15-17 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Horvath et al. (U.S. Patent Application Publication 2010/0198200).

Regarding claims 15 and 17, Horvath et al. disclose a method comprising:
depressing a lever of a foot pedal of the user interface towards a frame of the foot pedal from an initial position towards a fully actuated position (see [0058]); and
visualizing an indication light of the frame to determine the position of the lever relative to the frame (see [0045], [0051], and [0054]).

Regarding claim 16, Horvath et al. disclose associating an input handle of the user interface with the foot pedal of the user interface (wherein “associating” is interpreted to include used together or within the same system, see figures 11-13).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yaguchi et al. (U.S. Patent Application Publication 2004/0193182) as applied to claim 1 above, and further in view of Horvath et al. (U.S. Patent Application Publication 2010/0198200).

Regarding claim 2, Yaguchi et al. show the invention above,
but fail to recite: “an actuation switch, the lever configured to depress the actuation switch when the lever is in the fully actuated position.”
Like Yaguchi et al., Horvath et al. disclose a surgical device and system having a surgical footswitch 410 and teach providing the foot pedal with two switches: 1) switch 438 in order to activate a surgical/medical procedure, and 2) switch 440 in order to determine “when the pedal 416 is fully depressed,” see [0058] and figure 4f.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Yaguchi et al., as taught by Horvath et al., to provide the foot pedal with two switches: 1) a first switch in order to activate a surgical/medical procedure, and 2) a second switch in order to determine “when the foot pedal is fully depressed.”


Regarding claims 5-7, Yaguchi et al. show the invention above,
but fail to recite: 
the frame includes an indication light configured to emit light from the frame,
the indication light is configured to vary a property of the emitted light in response to the position of the lever relative to the frame, and/or
the property of the emitted light is at least one of a color, an intensity, or a pattern.
Like Yaguchi et al., Horvath et al. disclose a surgical device and system having a surgical footswitch 410 and teach providing the foot pedal with “one or more 
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Yaguchi et al., as taught by Horvath et al., to provide the foot pedal with “one or more indicators 491a-b” in order to provide indications to the operator regarding the state of the footswitch activation.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yaguchi et al. (U.S. Patent Application Publication 2004/0193182) as applied to claim 1 above, and further in view of Ben et al. (CA 2,546,702).

Regarding claims 8-9, Yaguchi et al. show the invention above,
but fail to recite: 
1)	the sensor system is a capacitive displacement system, and/or
2) the second element is a conductive material.
Like Yaguchi et al., Ben et al. disclose a surgical/dental device and system having a footswitch 110 and teach providing the foot pedal/switch with a capacitive displacement sensing system comprising “pedal capacitor” 310 and an “electrical connection” in order to indicate depression of the switch to the controller, see page 19, line 14 through page 20, line 5.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Yaguchi et al., as taught by Ben et al., to provide the foot pedal/switch with a capacitive displacement sensing system .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Warner (U.S. Patent Application Publication 2004/0115591) in view of Yaguchi et al. (U.S. Patent Application Publication 2004/0193182).

Regarding claim 11, Warner discloses a system comprising:
a processing unit (“CPU” 62, see [0029] and figure 3); 
an input handle (“devices” 19-20, see [0029] and figures 1-2) including an actuation control, the actuation control having an activated position in which the input handle transmits a handle signal to the processing unit; and 
a foot pedal (“foot pedal unit” 84, see [0037] and figure 3 for example) including: 
a frame (“housing” 89; see [0042] and figure 3); 
a lever (“movable member” 88, see [0042] and figure 3) coupled to the frame, the lever pivotable relative to the frame between an initial position and a fully actuated position.
Warner fails to recite the foot pedal also has a sensor system having a first element associated with the frame and a second element associated with the lever, the sensor system configured to transmit the position of the lever relative to the frame to the processing unit.
Like Warner, Yaguchi et al. disclose a medical/surgical device and system having a footswitch and teach providing the footswitch with a sensor system having a first .

Claims 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Warner (U.S. Patent Application Publication 2004/0115591) in view of Yaguchi et al. (U.S. Patent Application Publication 2004/0193182) as applied to claim 11 above, and further in view of Horvath et al. (U.S. Patent Application Publication 2010/0198200).

Regarding claim 12, Warner in view of Yaguchi et al. show the invention above,
but fail to recite: “an actuation switch, the lever configured to depress the actuation switch when the lever is in the fully actuated position.”
Like Warner and Yaguchi et al., Horvath et al. disclose a surgical device and system having a surgical footswitch 410 and teach providing the foot pedal with two switches: 1) switch 438 in order to activate a surgical/medical procedure, and 2) switch 440 in order to determine “when the pedal 416 is fully depressed,” see [0058] and figure 4f.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Warner in view of Yaguchi et al., as taught by Horvath et al., to provide the foot pedal with two switches: 1) a first switch in 


Regarding claim 14, Warner in view of Yaguchi et al. show the invention above,
but fail to recite: 
the frame includes an indication light configured to emit light from the frame,
the indication light is configured to vary a property of the emitted light in response to the position of the lever relative to the frame, and/or
the property of the emitted light is at least one of a color, an intensity, or a pattern.
Like Warner and Yaguchi et al., Horvath et al. disclose a surgical device and system having a surgical footswitch 410 and teach providing the foot pedal with “one or more indicators 491a-b” in order to provide indications to the operator regarding the state of the footswitch activation, see [0045], [0051], [0054] and figures 4a-4b.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Warner in view of Yaguchi et al., as taught by Horvath et al., to provide the foot pedal with “one or more indicators 491a-b” in order to provide indications to the operator regarding the state of the footswitch activation.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Warner (U.S. Patent Application Publication 2004/0115591) in view of Yaguchi et al. (U.S. Patent Application Publication 2004/0193182) as applied to claim 11 above, and further in view of Braetsch et al. (U.S. Patent 4,523,911).

Regarding claim 13, Warner in view of Yaguchi et al. show the invention above,
but fail to recite a lockout mechanism, the lockout mechanism having a locked configuration in which the lockout mechanism prevents movement of the foot pedal from the initial position to the fully actuated position, and an unlocked configuration in which the lockout mechanism allows movement of the foot pedal between the initial position and the fully actuated position.
Like Warner and Yaguchi et al., Braetsch et al. disclose a surgical/dental device and system having a surgical foot switch/pedal 6 and teach providing the foot pedal with a pedal latching member in order to selectively render the foot pedal operable or inoperable, see col. 1:32-49.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Warner in view of Yaguchi et al., as taught by Braetsch et al., to provide the foot pedal with a pedal latching member in order to selectively render the foot pedal operable or inoperable.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. (U.S. Patent Application Publication 2010/0198200) as applied to claim 15 above, and further in view of Ben et al. (CA 2,546,702).

Regarding claims 18-19, Horvath et al. 
but fail to recite:
1)	determining the position of the lever relative to the frame includes a first element associated with the frame detecting a position of a second element associated with the lever, and/or
2)	detecting the position of the second element includes the first element being a capacitive sensor that detects the position of the second element.
These are thought of as reciting the structural features of: 
1)	the sensor system is a capacitive displacement system, and/or
2) the second element is a conductive material.
Like Horvath et al., Ben et al. disclose a surgical/dental device and system having a footswitch 110 and teach providing the foot pedal/switch with a capacitive displacement sensing system comprising “pedal capacitor” 310 and an “electrical connection” in order to indicate depression of the switch to the controller, see page 19, line 14 through page 20, line 5.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Yaguchi et al., as taught by Ben et al., to provide the foot pedal/switch with a capacitive displacement sensing system comprising “pedal capacitor” and an “electrical connection” in order to indicate depression of the switch to the controller.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. (U.S. Patent Application Publication 2010/0198200) as applied to claim 15 above, and further in view of by Neer et al. (U.S. Patent 5,422,521).
Regarding claims 18 and 20, Horvath et al. show the invention above,
but fail to recite:
1)	determining the position of the lever relative to the frame includes a first element associated with the frame detecting a position of a second element associated with the lever, and/or
2)	detecting the position of the second element includes detecting a magnetic field generated by the second element.
These are thought of as reciting the structural features of: 
1)	the sensor system is a capacitive displacement system, and/or
2) the second element is a magnet.
Like Horvath et al., Neer et al. a foot pedal (“foot control device” 6, see col. 4:51-59 and figures 1, and 3-6) comprising:
a frame (“base” 42, see col. 6:49-64 and figure 1-3, and 6);
a lever (“foot pedal” 12, see col. 5:8-12, col. 6:49-64 and figure 1, and 3-6) coupled to the frame, the lever pivotable relative to the frame between an initial position and a fully actuated position (see figures 4-5); 
and teach providing the foot pedal with a sensor system having a first element (“switches” 108, 110, see col. 9:45 – col. 10:25 and figures 4-5) associated with the frame and a second element (“magnetic element”, see col. 9:45-54 and figures 4-5) associated with the lever, the sensor system configured to determine the position of the lever relative to the frame in order to provide a known and workable mechanism for foot switch activation.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Yaguchi et al., as taught by Neer et al., to provide the foot pedal with a sensor system having a first element associated with the frame and a magnet/magnetic associated with the lever, the sensor system configured to determine the position of the lever relative to the frame in order to provide a known and workable mechanism for foot switch activation.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/AARON F ROANE/Primary Examiner, Art Unit 3792